Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Howard B. Reife, D.P.M.,

(NPI: 1801901343),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-36
Decision No. CR2728

Date: March 20, 2013

DECISION

Petitioner, Howard B. Riefe, D.P.M., appeals the reconsidered determination of
Wisconsin Physician Services Insurance Corporation (WPS), a contractor for the Centers
for Medicare & Medicaid Services (CMS), which revoked Petitioner’s Medicare billing
privileges. WPS revoked Petitioner’s billing privileges pursuant to 42 C.F.R.

§ 424.535(a)(8) because it determined that Petitioner submitted Medicare claims for
services that could not have been provided to specific individuals on the dates of service.
Both parties now move for summary judgment. For the reasons set forth below, I deny
the parties’ motions for summary judgment and find that CMS was authorized to revoke

Petitioner’s Medicare billing privileges effective 30 days after the date of the revocation
notice.

I. Case Background and Procedural History

Petitioner is a podiatrist currently licensed to practice in Kansas and Missouri. Petitioner
participated in the Medicare program as a “supplier” of services.’ While he participated

' A “supplier” is “a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
in Medicare, Petitioner acquired four Provider Transaction Access Numbers (PTANs)
associated with his National Provider Identifier (NPI). By four separate letters, each
dated May 18, 2012, WPS notified Petitioner that it was revoking each of Petitioner’s
four PTANs and thus revoking his Medicare billing privileges. WPS stated that it had
revoked Petitioner’s billing privileges effective May 16, 2012. WPS did not identify
specific facts upon which it relied to revoke Petitioner’s billing privileges, but it recited
the language of 42 C.F.R. § 424.535(a)(8) in each letter as its authority for the revocation.
WPS imposed a two-year bar on Petitioner’s reenrollment in the Medicare program.

Petitioner submitted a corrective action plan, which WPS rejected.* Petitioner also
requested reconsideration of the initial determination to revoke his billing privileges. On
August 27, 2012, WPS issued a reconsidered determination that upheld the revocation.
The WPS hearing officer stated that Petitioner “billed WPS for services that were not
furnished to the specific beneficiaries indicated on the claims and has not reported any
billing errors or submitted any voluntary refunds for these services.” P. Ex. 12.

By letter dated October 3, 2012, Petitioner requested a hearing before an administrative
law judge (ALJ) to challenge the initial and reconsidered determinations.’ This case was
assigned to me for a hearing, if necessary, and decision. On October 22, 2012, I issued
an Acknowledgment and Pre-Hearing Order (Pre-Hearing Order), which established
general procedures for record development in this case. CMS filed a motion for
summary judgment with a supporting brief (CMS Br.) along with three supporting
exhibits (CMS Exs. 1-3). Petitioner opposed CMS’s motion for summary judgment and
also filed his own motion for summary judgment with supporting brief and 13 proposed
exhibits (P. Exs. 1-13). Petitioner subsequently filed a motion to amend his supporting
brief and one additional exhibit (P. Ex. 14). In the absence of objections from either
party, I admit CMS Exs. 1-3, P. Exs. 1-14, and Petitioner’s amended brief (P. Amend.
Br.) into the record.

> Tn 1988, the Inspector General for the Department of Health and Human Services
excluded Petitioner from participating in all federal health care programs for five years
based on his conviction for submitting false Medicare claims. That exclusion was upheld
on an appeal to this forum. Howard B. Reife, D.P.M., DAB CR25 (1989). Nothing in
this decision is based on Petitioner’s prior exclusion.

> T do not have authority to review the denial of a corrective action plan. 42 C.F.R.
§§ 424.545(a), 498.3(b)(17); DMS Imaging, Inc., DAB No. 2313, at 5-8 (2010).

4 My review is limited to CMS’s reconsidered determination. 42 C.F.R. § 498.5(1)(2).
II. Applicable Law

CMS, acting on behalf of the Secretary of Health and Human Services, may revoke an
enrolled provider’s or supplier’s Medicare billing privileges if, among other things, the
“provider or supplier submits a claim or claims for services that could not have been
furnished to a specific individual on the date of service.” 42 C.F.R. § 424.535(a)(8). The
regulation provides a non-exhaustive list of examples of services that could not have been
furnished to a specific individual on the date of service: “situations where the beneficiary
is deceased, the directing physician is not in the State or country when services were
furnished, or when the equipment necessary for testing is not present where the testing is
said to have occurred.” Jd.; see also 73 Fed. Reg. 36, 448 at 36,455 (June 27, 2008)
(“We will direct contractors to use this basis of revocation after identifying providers or
suppliers that have these billing issues. We have found numerous examples of situations
where a physician claims to have furnished a service to a beneficiary more than a month
after their recorded death, or when the provider or supplier was out of State when the
supposed services had been furnished.”).

The regulatory drafters explained in the preamble to section 424.535(a)(8):

This revocation authority is not intended to be used for isolated occurrences
or accidental billing errors. Rather, this basis for revocation is directed at
providers and suppliers who are engaging in a pattern of improper billing
.... Accordingly, [CMS] will not revoke billing privileges under [section]
424.535(a)(8) unless there are multiple instances, at least three, where
abusive billing practices have taken place.

73 Fed. Reg. at 36,455.

If CMS revokes a supplier’s Medicare billing privileges, the revocation becomes
effective 30 days after CMS or one of its contractors mails the revocation notice to the
supplier, unless certain exceptions apply. 42 C.F.R. § 424.535(g). The exceptions
include instances where CMS has revoked a supplier’s billing privileges based on an
exclusion from Federal health care programs, felony conviction, license suspension or
revocation, or CMS determines the supplier’s practice location is not operational. Jd.
Under these exceptions, the revocation of billing privileges is effective retroactively to
the date of the supplier’s exclusion, conviction, license suspension or revocation, or the
date CMS determines non-operational status began. Id.

A supplier whose billing privileges have been revoked is barred from reenrollment for a
minimum of one year, though CMS may increase the reenrollment bar to a maximum of
three years. 42 C.F.R. § 424.535(c). Once the reenrollment bar has expired, the supplier
must submit a new enrollment application to reenroll in the Medicare program. Jd.

§ 424.535(d).
III. Analysis
A. Issue
This case presents three issues:
1. whether either party is entitled to summary judgment;

2. whether CMS was authorized to revoke Petitioner’s Medicare billing privileges
pursuant to 42 C.F.R. § 424.535(a)(8); and

2. if CMS was authorized to revoke Petitioner’s billing privileges, whether the
effective date of the revocation, May 16, 2012, was appropriate.

B. Findings of Fact and Conclusions of Law
1. Neither party is entitled to summary judgment.

Summary judgment is appropriate if there is no genuine dispute as to any material fact,
and the moving party is entitled to judgment as a matter of law. Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted). When evaluating the
appropriateness of summary judgment, the adjudicator must “view the evidence in the
light most favorable to the non-moving party, drawing all reasonable inferences in that
party’s favor.” Jd. For the purposes of motions for summary judgment, the ALJ should
not assess credibility or evaluate the weight of conflicting evidence. Holy Cross Vill. at
Notre Dame, Inc., DAB No. 2291, at 5 (2009).

Here, there are material facts in dispute regarding whether Petitioner submitted claims
that showed a “pattern of improper billing” that would result in revocation of his billing
privileges. While Petitioner does not dispute the existence of improper claims, he argues
that certain billing practices were “accidental.” Therefore, summary judgment is not
appropriate as there are questions of material fact that require a credibility determination.

I decide this case on the merits of the complete written record by fully evaluating the
evidence and applying it to the applicable legal standards. An in-person hearing is not
necessary considering neither party submitted direct written testimony that would require
the opportunity for cross-examination. Pre-Hearing Order at 4-5, fj 8-11.
2. Petitioner submitted a pattern of improper Medicare claims for
services that could not have been furnished to specific individuals on
the purported dates of services.

CMS identified two types of improper billing from Petitioner: (a) claims where the
named beneficiary had died before the date of service; and (b) claims for procedures
performed on 6-10 toes where the named beneficiary had one leg amputated.

a. Petitioner submitted claims for payment where the named
beneficiaries predeceased the purported dates of service.

CMS presented evidence showing that Petitioner, or Petitioner’s agent for billing
purposes, D.A.R.E. Foot Care, submitted claims for services that Petitioner could not
ave furnished to specific individuals on the purported dates of services because the
beneficiaries named in the claims predeceased those dates of service. CMS Ex. 1, at 24.
Petitioner does not dispute that D.A.R.E. Foot Care submitted 25 such claims on his
behalf, but he argues that the beneficiaries named in the claims were the result of
“accidental billing errors.” P. Amend. Br. 10-11. Petitioner explains that 16 of the 25
improper claims were for services rendered to beneficiaries with the same or similar
names to those of the deceased beneficiaries named. P. Amend. Br. 10-11; P Exs. 6-7.

However, for nine claims that D.A.R.E. Foot Care submitted on Petitioner’s behalf,
where the named beneficiary was deceased at the time of service, Petitioner simply
asserts that these were “accidental” claims but offers nothing substantive to support that
assertion. P. Amend. Br. 11-12; see CMS Ex. 1, at 24. Petitioner made seven of these
nine undisputed claims within eight months of each other, between March 2008 and
December 2008. The regulatory drafters explained that CMS “will not revoke billing
privileges under [section] 424.535(a)(8) unless there are multiple instances, at /east three,
where abusive billing practices have taken place.” 73 Fed. Reg. at 36,455 (emphasis
added). Here, Petitioner’s billing practices, which resulted in seven improper claims in
eight months, demonstrate a pattern of improper billing under the standard announced in
the preamble because there were more than three instances of improper claims in less
than eight months.°

Moreover, Petitioner’s argument that 16 claims naming beneficiaries who predeceased
the date of service were “accidental” based on beneficiaries with similar names to other
patients is not persuasive. Submitting 16 improper claims cannot be overlooked or
mitigated as merely being “accidental” when done by the same entity (D.A.R.E. Foot

> This finding does not suggest that there is a defined timeframe within which three
instances of improper billing practices must occur for a “pattern” to emerge. Neither the
regulation nor the preamble suggests that there is such a timeframe. See 42 C.F.R.

§ 424.535(a)(8), 73 Fed. Reg. at 36,455.
Care), on behalf of the same supplier (Petitioner), making the same error (naming
beneficiaries that predeceased the date of service). Repeatedly making those same errors
reduces their credibility as “accidental” and establishes a pattern of improper billing that
suggests a lack of attention to detail considering Petitioner could have differentiated the
patients through their birthdates or Medicare numbers.

b. Petitioner submitted Medicare reimbursement claims for
procedures on beneficiaries involving 6-10 toes where the
beneficiaries had one leg amputated.

CMS identified 10 claims that Petitioner submitted for services performed on 6-10 toes of
beneficiaries even though the named beneficiaries had one leg amputated. CMS Ex. 1, at
25. Petitioner does not dispute D.A.R.E. Foot Care improperly submitted these claims on
his behalf, other than to assert that Petitioner documented the patients’ statuses as
amputees correctly on patient evaluation forms, but the “biller inadvertently submitted
claims using the incorrect procedure code.” P. Amend. Br. 7; P. Exs. 1-5, 7b, 14. As
explained, for purposes of revocation under 42 C.F.R. § 424.535(a)(8), “accidental
claims” may not be considered “accidental” in nature after a supplier submits three
improper claims. See 73 Fed. Reg. at 36,455. Therefore, even if D.A.R.E. Foot Care
submitted claims using the incorrect codes, it did so 10 times on Petitioner’s behalf,
which supports a pattern of improper claims.

Petitioner argues that he did “everything he could to ensure that the billing was done
appropriately, but unbeknownst to him, D.A.R.E. Foot Care mistakenly billed Medicare
for a Debridement of 6[-10] nails.” P. Amend Br. 8-10 (emphasis added). However,
Petitioner is ultimately responsible for claims submitted to Medicare on his behalf.
Petitioner cannot shirk his responsibility through a faulty reliance on D.A.R.E.’s billing
actions. See 73 Fed. Reg. at 36,455 (“In conclusion, we believe that providers and
suppliers are responsible for the claims they submit or the claims submitted on their
behalf.”’).

3. CMS was authorized to revoke Petitioner’s Medicare billing privileges
pursuant to 42 C.F.R. § 424.535(a)(8).

Once CMS establishes that Petitioner’s billing practices constituted a pattern of claims
for services that could not have been furnished to specific individuals on the dates of
service, it is authorized to revoke Petitioner’s Medicare billing privileges. 42 C.F.R.

§ 424.535(a)(8). Here, Petitioner provided statistical estimates of his Medicare claims for
payment, arguing that the instances of billing issues leading to revocation were so minor
that he was clearly not attempting to defraud Medicare or otherwise have some type of
improper pecuniary gain. P. Amend. Br. at 6-7. Petitioner also claimed that all of the
identified billing errors were “accidental,” that CMS’s position regarding Petitioner’s
claims as “abuse” was “flawed,” and that the preamble does not support revocation for
“accidental” claims that are a result of human error. See P. Amend. Br. at 9-13 (citing 73
Fed. Reg. at 36,455).

The operative language of the revocation provision does not require that CMS
demonstrate that Petitioner intended to defraud Medicare before it may revoke
Petitioner’s billing privileges. See 42 C.F.R. § 424.535(a)(8). In addition, the regulation
does not suggest that a certain minimum percentage of total improper claims be tolerable.
Id. CMS must demonstrate that Petitioner’s billing practices showed a pattern of making
claims that could not have been furnished to specific individuals on the dates of service.
Id.; see also 73 Fed. Reg. at 36,455 (“[T]his basis for revocation is directed at providers
and suppliers who are engaging in a pattern of improper billing.”). As explained above,
CMS demonstrated, in 35 instances, that Petitioner engaged in a “pattern of improper
billing” for services that could not have been furnished to specific individuals on the
dates of service. Therefore, CMS had a legitimate basis to revoke Petitioner’s billing
privileges.

4. The proper effective date of revocation is June 17, 2012.

The revocation of billing privileges is effective 30 days after CMS or its contractor issues
the notice of revocation, unless certain exceptions apply. See 42 C.F.R. § 424.535(g). It
is undisputed that none of the exceptions listed in section 424.535(g) apply to this case.
CMS notified Petitioner by letter, dated May 18, 2012, that it was revoking Petitioner’s
billing privileges effective May 16, 2012. The date of Petitioner’s revocation, therefore,
should have been effective on June 17, 2012, which is 30 days after the date on the notice
of revocation. 42 C.F.R. § 424.535(g). Accordingly, CMS must modify the effective
date of revocation of Petitioner’s billing privileges to June 17, 2012.

Petitioner argues that the revocation must be reversed because “CMS did not follow its
own rules and did not properly exercise its authority to revoke [Petitioner’s] Medicare
billing privileges, and thus such revocation is invalid.” P. Amend. Br. 4. For support,
Petitioner cites Fort Steward Schools v. Federal Labor Relations Authority, 495 U.S.
641, 654 (1990), for the general proposition that it is a “familiar rule of administrative
law that an agency must abide by its own regulations.” P. Amend. Br. 4. While I agree
that an agency must abide by its own regulations, that proposition does not support the
relief that Petitioner seeks -- reversal of an otherwise duly authorized act. Petitioner cites
no authority that requires reversal of an entire administrative action when it may be
modified or reversed in part. Here, modifying the effective date of revocation to June 17,
2012 is enough to ensure that CMS has complied fully with applicable regulations in
revoking Petitioner’s billing privileges.
IV. Conclusion

For the foregoing reasons, I find CMS was authorized to revoke Petitioner’s Medicare
billing privileges under 42 C.F.R. § 424.535(a)(8) because he submitted 35 claims for
services that were not furnished to those individuals. CMS must modify the effective
date of Petitioner’s revocation to June 17, 2012, in accordance with 42 C.F.R.

§ 424.535(g).

/s/
Joseph Grow
Administrative Law Judge

